U-Trend N.Y. Inv. L.P. v US Suite LLC (2016 NY Slip Op 08185)





U-Trend N.Y. Inv. L.P. v US Suite LLC


2016 NY Slip Op 08185


Decided on December 6, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2016

Richter, J.P., Manzanet-Daniels, Feinman, Kapnick, Gesmer, JJ.


652082/14 - 2409A 2409

[*1]2409B U-Trend New York Investment L.P., individually and derivatively on behalf of nominal defendant Hospitality Suite International, S.A. and its wholly-owned subsidiary US Suite Corp., Plaintiff-Respondent,
vUS Suite LLC, et al., Defendants-Appellants, Hospitality Suite International, et al., Nominal Defendants-Appellants.


Daley Law, P.C., New York (M. Teresa Daley of counsel), for US Suite LLC and 440 West 41st LLC, appellants.
Sankel, Skurman & McCartin, LLP, New York (Claudio Dessberg of counsel), for Aura Investments Ltd., Hospitality Suite International, S.A. and US Suite Corp., appellants.
Morrison Cohen LLP, New York (Y. David Scharf of counsel), for respondent.

Order (denominated order and judgment [one paper]), Supreme Court, New York County (Charles E. Ramos, J.), entered June 9, 2016, which directed distribution of the subject sales proceeds to plaintiff with related relief, unanimously affirmed, with costs. Appeals from order, same court and Justice, entered November 13, 2015, which granted plaintiff's motion for partial summary judgment declaring plaintiff to be the source of certain subject funds, and from order, same court and Justice, entered April 14, 2016, which denied a defense motion for the court's recusal and related relief, unanimously dismissed, without costs, as subsumed in and superseded by, respectively, the appeal from the June 9, 2016 order.
We perceive no basis for disturbing the court's order directing distribution to plaintiff of the net proceeds of the sale of the property at issue. The court properly determined that plaintiff was entitled to those proceeds based upon loans it advanced related to the acquisition of the property, along with interest due on the loans.
The court's denial of recusal was an appropriate exercise of discretion (see Mehulic v New York Downtown Hosp., 140 AD3d 417 [1st Dept 2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 6, 2016
CLERK